 

Exhibit 10.25

 

Tandem Diabetes Care, Inc.

 

2015 Cash Bonus Plan

 

The Tandem Diabetes Care, Inc. 2015 Cash Bonus Plan (the “Bonus Plan”) has been
designed to align plan participants with the business goals and strategies of
Tandem Diabetes Care, Inc. (“Tandem” or the “Company”) and to further the
objectives of the Company’s executive compensation program. This Bonus Plan is
an important part of the Company’s commitment to recognizing key employees who
contribute to the achievement of important Company performance goals.
Specifically, the objectives of the Bonus Plan are as follows:

·

Attract, retain and reward highly skilled individuals, including executive
officers, with the background and experience required for the Company’s future
growth and success by providing meaningful cash incentive payments to plan
participants who are in a position to contribute significantly to Company
success.

·

Align the interests of plan participants with those of the Company’s
stockholders by tying a meaningful portion of their total compensation
opportunity to the achievement of specific Company performance objectives, such
as an annual revenue target.

·

Together with base salary, long-term equity incentives and other components of
compensation, create an appropriate balance of cash versus non-cash, and
guaranteed versus at risk compensation opportunities.

Performance Period

The Bonus Plan is primarily intended to reward plan participants for their
individual contributions to the Company’s achievement with respect to Company
performance objectives for the 2015 fiscal year.  However, the Company’s Board
of Directors or the Compensation Committee of the Board of Directors (the
“Compensation Committee”) also has the discretion to consider individual or
Company performance after December 31, 2015 and until the date of any actual
bonus determination under the Bonus Plan in measuring performance and
determining the amount of an award, if any, under the Bonus Plan.

Eligibility

Employees of the Company eligible for an award under this Bonus Plan will be
limited to individuals serving as a Vice President or more senior management
role within the Company, as determined by the Board of Directors or the
Compensation Committee. If, following January 1, 2015, an individual is promoted
or hired and becomes an eligible participant under the Bonus Plan at any time
during the 2015 calendar year, then the individual will be eligible to
participate under the Bonus Plan on a pro-rata basis, calculated in the
reasonable discretion of the Compensation Committee, unless otherwise
specifically provided by the Board of Directors or the Compensation Committee.  

Bonus Opportunity

A target cash incentive amount (a “Target Bonus Amount”) for each eligible plan
participant will be set as a percentage of the participant’s base salary.  Cash
incentives may be earned under the Bonus Plan based on the achievement of both
financial performance objectives and product development objectives.  The
financial performance objectives will collectively represent 80% of the overall
Target Bonus Amount and the product development objectives will collectively
represent 20% of the overall Target Bonus Amount.




1.

 

--------------------------------------------------------------------------------

 

Exhibit 10.25

Company Product Development Milestones

The portion of the cash bonuses that relate to the Company product development
milestones generally require the Company to submit regulatory filings or obtain
regulatory clearance or approval for certain products under development, within
specified time periods.  Subject to the Committee’s final discretion, an
individual product development milestone must be achieved within a required time
period for the applicable portion of the 2015 Cash Bonus Plan to be achieved.
Overall goal achievement of the Company’s product development milestones will be
based on the portion of the product development milestones that the Company
actually achieves during fiscal year 2015.

Financial Performance Objectives

The portion of the cash bonuses that relate to the Company financial objectives
may be earned based on the Company’s actual revenue for fiscal year 2015 as
compared to a pre-established 2015 revenue target (the “Revenue Target”),
provided the Company also achieves at least a minimum operating margin
percentage (the “Minimum Operating Percentage Target”).  Subject to the
foregoing, the Company financial objective portion of the cash bonuses may be
earned under the 2015 Cash Bonus Plan as follows:  

·

A minimum percentage growth rate over the Company’s actual 2014 revenue, which
places the Company’s revenue for 2015 at 75% of the Revenue Target (the “Minimum
Revenue Target”), must be achieved for any bonus to be earned under the
financial performance objectives portion of the 2015 Cash Bonus Plan.  

 

·

If the Company’s actual revenues are between this Minimum Revenue Target and the
Revenue Target, the goal achievement for the financial performance objectives
will be calculated proportionately in a straight-line from 0% to 100%,
respectively.  If the Company’s actual revenues exceed the Revenue Target, the
goal achievement for the financial performance objectives will be calculated
proportionately as a percentage of the Revenue Target.

Potential Incremental Bonus

If the Company’s actual revenues are above 105% of the Revenue Target, and
provided that the Company also achieves at least a secondary minimum operating
margin percentage, then the 2015 Cash Bonus Plan has two levels of potential
incremental overall goal achievement:

·

If the Company’s actual revenues are above 105% of the Revenue Target and up to
115% of the Revenue Target, the percentage of overall goal achievement under the
2015 Cash Bonus Plan will first be calculated as described above, and then for
each percent of revenue achievement above 105% of the Revenue Target and up to
115% of the Revenue Target, an additional 1% will be added to the overall goal
achievement under the 2015 Cash Bonus Plan, and the cash bonus will be
calculated based on this modified level of goal achievement; or

 

·

If the Company’s actual revenues are above 115% of the Revenue Target of the
Revenue Target, the percentage of overall goal achievement under the 2015 Cash
Bonus Plan will first be calculated as described above, and then for each
percent of revenue achievement above 105% of the Revenue Target, an additional
2% will be added to the overall goal achievement under the 2015 Cash Bonus Plan,
and the cash bonus will be calculated based on this modified level of goal
achievement.

 




2.

 

--------------------------------------------------------------------------------

 

Exhibit 10.25

Award Determination

Bonus payments under the Bonus Plan, if any, will be made at the discretion of
the Board of Directors or the Compensation Committee. The financial performance
component and product development component of the Bonus Plan may be earned
independent of one another. If the Company does not achieve either the financial
performance component or the product development component of the Bonus Plan, no
payouts will be made unless the Board of Directors or the Compensation
Committee, in their sole discretion, determine that there are other factors that
merit consideration in the determination of bonus awards, which may be
determined on an individual basis. All determinations and decisions made by the
Compensation Committee and the Board of Directors pursuant to the provisions of
the Bonus Plan shall be final, conclusive and binding on all persons, and shall
be given the maximum deference permitted by law.

Payout and Administration

Payment of bonuses will be made as soon as practical after the end of the plan
year, but not later than March 15, 2015. Participants must be actively employed
at the time of payout to be eligible for any bonus payment. Only the Board of
Directors may approve a payment under this Bonus Plan to the Company’s Chief
Executive Officer. The Board of Directors or the Compensation Committee may
approve payments to any other eligible plan participant. The Board of Directors
or the Compensation Committee can modify the Bonus Plan, including timing and
form of payments, at any time in their sole discretion. Amounts payable under
the Bonus Plan are intended to comply with the “short-term deferral” rule set
forth in Section 1.409A-1(b)(4) of the Treasury Regulations and thus be exempt
from the provisions of Section 409A of the Internal Revenue Code of 1986, as
amended.  The Board of Directors and the Compensation Committee intend to
administer the Bonus Plan in a manner consistent with this rule.  Any amounts
paid hereunder shall be subject to recoupment in accordance with The Dodd-Frank
Wall Street Reform and Consumer Protection Act and any implementing regulations
thereunder, any clawback policy adopted by the Company or as is otherwise
required by applicable law.

3.

 